DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamrick (5259418) in view of Grant, Jr. et al. (Grant, 6906264).

    PNG
    media_image1.png
    413
    976
    media_image1.png
    Greyscale

 	Hamrick discloses a metal sheath comprising a continuous strip of metal having a plurality of revolutions extending helically along a lengthwise axis, at least one first revolution of the plurality of revolutions comprising a first section having a profile extending into an interior cavity of the metal sheath; a linear second section extending from the first section; and a third section extending from the second section, wherein the third section is terminated within a recess defined by the profile of a first section of an adjacent revolution such that the first revolution and the adjacent revolution interlock (re claims 1, 9, and 12).
 	Hamrick does not disclose the profile being a semicircular profile (re claims 1, 9, and 12).  Grant discloses a metal sheath comprising a plurality of revolutions, one of the revolutions comprising a first section (5) having a semicircular profile extending into an interior cavity of the metal sheath.  It would have been obvious to one skilled in the art to modify the first section of the metal sheath of Hamrick to have a semicircular profile as taught by Grant to meet the specific use of the resulting sheath since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237.
			
    PNG
    media_image2.png
    192
    279
    media_image2.png
    Greyscale

 	It is noted that since the modified metal sheath of Hamrick comprises structure and material as claimed, it can be used for housing a plurality of conductors (re claims 1, 9, and 12).
 	Hamrick, as modified, also discloses that the linear second section extends parallel to the lengthwise axis (re claim 2); the first section and the linear second section of the first revolution connect at a first inflection point, wherein the linear second section and the third section of the first revolution connect at a second inflection point, and wherein the adjacent revolution has a linear second section extending from the first section, wherein the first section and the linear second section of the adjacent revolution connect at a first inflection point of the adjacent revolution, and wherein a distance between the second inflection point of the first revolution and the first inflection point of the adjacent revolution, along the lengthwise axis, is less than a diameter of the first section of the first revolution when the metal sheath is in a linear configuration (re claims 3, 5, 9, 11, and 13); the length of the linear second section of the first revolution is also at least three times as large as the distance between the second inflection point of the first revolution and the first inflection point of the adjacent revolution when the metal sheath is in a linear configuration (re claims 4 and 14); the free end of the third section is in abutment with an inner surface of the first section of the adjacent revolution (re claim 6); the free end of the third section extends past a plane defined by a bottom most point of the first section of the adjacent helical revolution, the plane extending perpendicular to the second section (re claim 7); the free end of the third section extends towards the interior cavity of the metal sheath at a non-zero angle with respect to the plane (re claim 8); and the free end of the third section extends towards the lengthwise axis from the second inflection point (re claim 10).

Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive.  Terminal Disclaimer filed on 12/01/2022 is proper and has been recorded.
 	Applicant argues that "the Office fails to adequately explain why one skilled in the art would have made the proposed modification, i.e., change the first section of the metal sheath of Hamrick to have a semicircular profile as taught by Grant, other than by concluding that the change would “meet the specific use of the resulting cable assembly” and by relying on In re Rose, 220 F.2d 459, 105 USPQ 237 (hereafter "Rose") to support the argument that “a change in shape is generally recognized as being within the level of ordinary skill in the art.”
 	Examiner would disagree.  As stated in MPEP 2144 (I) that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Rose as well as In re Dailey, MPEP 2144.04 (IV), it has been held that a change in size/proportion/shape is a matter of choice (a specific use).  Accordingly, the Office uses legal precedent established by prior case law as the rationale to modify Hamrick while features of "a first section having semicircular profile extending into an interior cavity of a sheath" are taught by Grant.  Furthermore, modifying the first section (extending into the interior of cavity of the sheath) of Hamrick from having U-shape profile with sharp corners to semicircular profile would ease the installation of the conductor in the sheath.
 	Applicant argues that there is nothing in Grant to suggest one could take only the "valley" teaching an incorporate it into the winding of Hamrick while maintaining a second section that is substantially parallel to the lengthwise axis.  Examiner would disagree.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Applicant argues that if one skilled in the art were to look to Grant to modify the shape of the first section in the Hamrick profile, one would take both the crown and the valley profiles of Grant in order to retain Grant's interlocking function.  Examiner would disagree.  Each convolution 3 of Grant comprises crown (4) and valley (5) profiles, but the first section of each convolution comprises only a valley (5) having a semicircular profile extending into an interior cavity of the sheath.
 	Applicant argues that modifying the profile shape of Hamrick to include a semicircular profile shape of Grant would clearly change the principles of operation of the sheath of Hamrick.  Examiner would disagree because the third section in the modified sheath of Hamrick is still able to linearly move within the semicircular profile of the first section to longitudinally extend or compact to adjust the length thereof.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841